Mr. Justice Goddard
delivered the opinion of the court.
A proceeding to annex the town of Colfax to the city of Denver was instituted in the county court of Arapahoe county in October, 1891, under an act approved April 11, 1893. In pursuance of an order of the court a special election was duly called and held in the town of Colfax on November 6, 1894 ; and from the report of the election subscribed by the mayor- and attested by the town clerk, it appeared that seventy-seven ballots were cast for annexation, and sixty-four ballots against. Llewellyn E. Corbin and John A. Lessenca filed a protest against the approval of this report. Final judgment of the county court was rendered on February 1,1895, approving the report. From this judgment protestants appealed to the district court, where the case *462was tried upon its merits, and resulted in reversal of the judgment of the county court. On appeal to the court of appeals the judgment of the district court was affirmed. To this judgment of the court of appeals a writ of error was sued out from this court, and the judgment reversed upon the ground that there was no right of appeal from the county to the district court. Phillips et al. v. Corbin et al., 25 Colo. 62. The protestants now seek a review of the proceedings in the county court by writ of error. Eelying upon their right to appeal to the district court, protestants omitted to preserve, by a bill of exceptions, the evidence introduced or the exceptions, if any, which were taken to the rulings of the county court. From the record before us it does not appear that any of the objections now relied on for a reversal of the judgment were presented to, or passed upon by, that court. Under the uniform decisions of this court and the court of appeals, questions must be brought to the attention of the trial court and its ruling excepted to, before they can be considered or reviewed by the appellate courts. This record, therefore, does not present anything which can be the subject of review, and the judgment of the county court is accordingly affirmed.

Affirmed.